Citation Nr: 0736152	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1966 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an  
April 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The underlying claim of entitlement to service connection for 
residuals of a back injury is addressed in the REMAND portion 
of the decision below and is  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1971 rating decision, the RO denied 
a claim of entitlement to service connection for residuals of 
a back injury.

2.  The evidence added to the record since May 1971, when 
viewed by itself or in the context of the entire record, is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision which denied a claim of 
entitlement to service connection for residuals of a back 
injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).

2.  The evidence received subsequent to the May 1971 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for residuals of 
a back injury have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2007), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for residuals of a back injury and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Discussion

The veteran is claiming entitlement to service connection for 
residuals of a back injury.  The Board observes that a rating 
decision denying service connection was issued in May 1971.  
The veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  Moreover, the Board notes that 
the RO reopened the claim in the April 2004 rating action 
that is the basis for the present appeal.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the May 1971 rating 
action denying service connection for residuals of a low back 
injury included service medical records and a November 1970 
VA examination report.  Although a May 1971 letter from VA to 
the veteran states that "(t)he records show that you were 
treated in service for a back injury," an actual review of 
the service medical records did not reflect any treatments or 
complaints referable to any back injury.  Separation 
examination in August 1970 revealed normal findings.  The 
November 1970 VA examination diagnosed a history of a low 
back injury, with no sequellae.  

Based on the above evidence, the RO in May 1971 denied 
service connection for a low back disability, indicating that 
a back injury was not shown on recent examination.  

Evidence added to the record since the time of the last final 
denial in May 1971 includes a private treatment records dated 
from 2002 to 2004, showing treatment for back symptomatology.  
MRIs of the lumbar spine performed in January 2003 and 
October 2004 indicate disc changes.  A July 2003 record 
written by Cheryl Stanley, D.C. noted that the veteran had 
been treated for back complaints since 1999.  

The evidence added to the record following the last final 
rating decision in May 1971 also includes an October 2004 
letter written by Mark Oliver, M.D.  In that communication, 
Dr. Oliver expresses his belief that the veteran's current 
low back problems were the result of a fall and injuries 
sustained by the veteran while he was on active duty.  

The recently submitted evidence also includes an August 2005 
letter written by E. B.  She stated that she and her former 
husband had run a chiropractic practice.  Although records 
were no longer available, she asserted that the veteran was 
seen for low back treatment since 1971.  At the time of such 
treatment, the veteran had reported that he had injured his 
back in service.  

The evidence submitted since May 1971 also includes 
statements from the veteran's wife, and from a family friend, 
who attested that they had observed the veteran's back 
problems over the years since service.  The veteran's wife 
stated that he had received treatment off and on over the 
past 35-plus years.  

The evidence described above was not previously before was 
not previously before agency decisionmakers, and is not 
cumulative or redundant of the evidence available in May 
1971.  Therefore, the recent submissions are new, as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence helps to demonstrate a continuity of 
symptomatology, and also addresses the relationship between a 
current disability and active service, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, this evidence is also material.  
Accordingly, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the veteran's 
claim of entitlement to service connection for residuals of a 
back injury is reopened.  
 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened, and to this extent, the appeal is 
granted.


REMAND

The Board finds that additional development is required prior 
to adjudication of the veteran's underlying claim of 
entitlement to service connection for residuals of a back 
injury.  In this regard, under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the service medical records do not 
indicate treatment for a back disability.  However, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Here, the veteran, his wife, and family acquaintances have 
testified to continuous back symptomatology since his active 
service.  A letter of record indicates that the veteran was 
treated by a chiropractor in 1971, soon after service.  
Moreover, the evidence of record demonstrates current 
disability and includes a competent opinion causally relating 
such current disability to service.  However, the evidence 
presently associated with the claims folder is insufficient 
to decide the appeal.  Indeed, the medical opinion currently 
of record from Dr. Oliver is not highly probative because the 
private doctor did not review the claims folder.  Moreover, 
that doctor did not account for the lack of in-service 
treatment for a back disability, or for the veteran's normal 
separation examination in August 1970.  Additionally, it is 
unclear whether Dr. Oliver was aware of the veteran's 
treatment by a chiropractor in the early 1970s.  For all of 
these reasons, the weight of Dr. Oliver's opinion is 
diminished and, standing alone it cannot substantiate the 
claim.  Therefore, another opinion should be obtained before 
appellate review is undertaken.  

Accordingly, the case is REMANDED for the following action:


1.  Arrange for an orthopedic VA 
examination to determine the nature and 
etiology of any current disability of the 
lumbar spine.  All diagnoses should be 
indicated.  The claims folder must be 
reviewed in conjunction with this 
inquiry.  The examination report should 
indicate that such review has occurred.  
The examiner is requested to state 
whether it is at least as likely as not 
that any currently diagnosed back 
disability is causally related to active 
service.  In arriving at a conclusion, 
the examiner should review the evidence 
of record, including the separation 
examination report, the November 1970 VA 
examination report, the August 2005 
letter from the widow of a chiropractor, 
the March 2004 report by E. 
Blankenbicker, M.D., and the October 2004 
report by M. Oliver, M.D..  Finally, in 
offering the opinion, the examiner should 
explain whether the current diagnosis is 
consistent with the type of in-service 
injury described by the veteran.  All 
opinions should be accompanied by a clear 
rationale.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


